Title: General Orders, 16 August 1778
From: Washington, George
To: 


          
            Head-Quarters W. Plains Sunday Augt 16th 1778.
            ParoleC. Signs
            
          
          Return to be made immediately of the Carbines and Pistols, Good, Bad and Wanting in the
            several Regiments of Horse.
          The Brigade Quarter Masters are to apply to the Deputy Commissary General of Military
            Stores tomorrow for their proportion of tin Cannisters, Wires and Brushes, Fifes,
            Drum-heads, Snares, Sticks &c.—and proportion them to the several Regiments
            agreeable to a late order—The tin Cannisters are to be
            put into the hands of those men who are in the Light Infantry.
        